Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on March 17, 2021. Claims 2, 10 and 20 are cancelled. Claims 1, 3-9 and 11-19 are now pending in the application.
	
Response to Amendment/Arguments
3.	Applicant’s amendment/arguments filed on 03/17/2021 are acknowledged. With respect to the rejections of claims 1-20 under 35 U.S.C. 112(b) and 102(a)(1) or (2), the outstanding applicant’s amendment/arguments (see REMARKS, pages 6-8) have been fully considered and are persuasive. Accordingly, the previous office action sent on 12/17/2020 has been withdrawn.

Allowable Subject Matter
4.	Claims 1, 3-9 and 11-19 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
The Applicants’ amendment/arguments in the outstanding response filed 03/17/2021 have been fully appreciated and considered. The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed device (claim 9), non-transitory processor readable medium (claim 15) and method (claim 1), comprising, among other ... ; receiving an indication to monitor a second bearer channel, the second bearer channel sending control messages at a second interval; and monitoring, with the wireless device, the second bearer channel at the second interval, wherein the first bearer channel and second bearer channel are evolved multimedia broadcast multicast services ‘eMBMS’ bearer channels and the first interval is different than the second interval.” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 3-8, 11-14 and 16-19.

5. 	References U.S. 8,509,183; U.S. 8,942,156; U.S. 9,107,186; U.S. 10,397,012 and U.S. 10,820,230 are cited because they are put pertinent to improve the eMBMS’ support in wireless telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


May 8, 2021